Title: To James Madison from Elbridge Gerry, 20 May 1812
From: Gerry, Elbridge
To: Madison, James


private
Dear Sir,
Cambridge 20th May 1812
In a letter which I addressed to You yesterday, I omitted to mention, that you have the entire confidence of the republicans in this quarter. They veiw with deep regret, every attempt of a few of the republican party to supplant you; with indignation, the proffered support of the federalists to your competitor; & with grief, the division, small as it is, which has been the result: but you may be assured of every republican vote in this section. I also might have stated, that in regard to our election, notwithstanding the untoward events mentioned in my last; the unfortunate destruction of our property by the french Ships of war; & the neglect of the patriotic Newspapers in this Commonwealth, on which subject I frequently cautioned our friends, there will not, as it is beleived, be above 500 majority, or 1000 plurality of Votes, for the federal Gubernatorial Candidate. And according to reports several thousand of the federal votes were undoubtedly attained by bringing for a short period, from the neighbouring States, as labourers men to vote, & dismissing them immediately after they had voted; and To this fraud, were added those, of refusing the votes of qualified republican voters; of admitting illegal federal voters; of permitting these to vote repeatedly in the same town, & in some instances, in two or more towns; & of overcounting the votes. These are alarming circumstances, & destructive of elective rights. Very respectfully & sincerely Your friend
E. Gerry
